Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

Claims 1-3, 5, 6, 10-13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (US 2017/0255496, hereinafter Deng) in view of Dias et al. (US 2020/0057675, hereinafter Dias).

Regarding claim 1, Deng discloses
A method comprising:
identifying a first computational task that comprises a plurality of sub-tasks (paragraph [0005]: Processing a data flow is executing a data flow task, and the data flow task may be divided into multiple subtasks; paragraph [0118]: Preprocess a received data flow task to obtain at least one subtask; paragraph [0120]: Each subtask in the generated at least one subtask may execute a specific operation ... The multiple subtasks may be mutually connected according to a dependency of data in the multiple subtasks, to form an execution plan data structure such as an execution tree or a directed acyclic graph (DAG)) configured for execution using a plurality of nodes, wherein at least two nodes of the plurality of nodes is executing at least one of the plurality of sub-tasks (paragraph [0036]: The subtask may be allocated to the working node 13, and then the subtask is scheduled to the CPU 11 or the GPU 12 corresponding to the working node 13 for execution. Different working nodes may be corresponding to a same CPU 11 or GPU 12, or may be corresponding to different CPUs 11 or GPUs 12; paragraph [0130]: The at least one second working node is sorted in descending order according to an average remainder of the available GPU resource of the at least one second working node, and is recorded as GPU Nodes; paragraph [0157]: the allocation unit 83 may determine a first working node group that is in the at least one working node and that includes an available CPU resource, and a second working node group that is in the at least one working node and that includes an available GPU resource; paragraph [0135]: Schedule a subtask on each working node);
collecting, during execution of the first computational task, performance data for the plurality of sub-tasks, the collected performance data characterizing utilization (paragraph [0139]: Record execution log information of the subtask into a performance database; paragraph [0140]: It should be understood that after each subtask is executed, execution log information of the subtask needs to be recorded into the performance database; paragraph [0142]: Calculating load of the CPU and the GPU corresponding to the current working node is calculating average duration of executing subtasks by the CPU and the GPU), by the plurality of sub-tasks, of resources of the at least two nodes of the plurality of nodes (paragraph [0130]: The at least one second working node is sorted in descending order according to an average remainder of the available GPU resource of the at least one second working node, and is recorded as GPU Nodes; paragraph [0157]: the allocation unit 83 may determine a first working node group that is in the at least one working node and that includes an available CPU resource, and a second working node group that is in the at least one working node and that includes an available GPU resource; paragraph [0135]: Schedule a subtask on each working node);
providing, ..., a representation of the collected performance data for the plurality of sub-tasks (paragraph [0139]: Record execution log information of the subtask into a performance database; paragraph [0140]: It should be understood that after each subtask is executed, execution log information of the subtask needs to be recorded into the performance database; paragraph [0142]: Calculating load of the CPU and the GPU corresponding to the current working node is calculating average duration of executing subtasks by the CPU and the GPU);
receiving, responsive to the provided representation, a reconfiguration request pertaining to execution (paragraph [0143]: Adjust an allocation to the CPU task group or to the GPU task group according to the average duration of executing the subtasks by the CPU and the GPU) corresponding to at least one of:
the first computational task being currently executed on the plurality of nodes (paragraph [0144]: If the average duration of executing the subtasks by the CPU is greater than the average duration of executing the subtasks by the GPU, when a quantity of the subtasks in the to-be-determined task group is greater than M, first M subtasks that are in the to-be-determined task group and that have greatest acceleration ratios are allocated to the GPU task group; or when the quantity of the subtasks in the to-be-determined task group is less than or equal to M, first N subtasks that are in the CPU task group and that have greatest acceleration ratios are allocated to the to-be-determined task group; paragraph [0145]: If the average duration of executing the subtasks by the GPU is greater than the average duration of executing the subtasks by the CPU, when a quantity of the subtasks in the to-be-determined task group is greater than M, first M subtasks that are in the to-be-determined task group and that have smallest acceleration ratios are allocated to the CPU task group; or when the quantity of the subtasks in the to-be-determined task group is less than or equal to M, first N subtasks that are in the GPU task group and that have smallest acceleration ratios are allocated to the to-be-determined task group), or a second computational task to be subsequently executed on the plurality of nodes; and
responsive to the reconfiguration request, causing execution of one or more of a plurality of sub-tasks of a respective computational task on at least one of the plurality of nodes to be modified (paragraph [0144]: If the average duration of executing the subtasks by the CPU is greater than the average duration of executing the subtasks by the GPU, when a quantity of the subtasks in the to-be-determined task group is greater than M, first M subtasks that are in the to-be-determined task group and that have greatest acceleration ratios are allocated to the GPU task group; or when the quantity of the subtasks in the to-be-determined task group is less than or equal to M, first N subtasks that are in the CPU task group and that have greatest acceleration ratios are allocated to the to-be-determined task group; paragraph [0145]: If the average duration of executing the subtasks by the GPU is greater than the average duration of executing the subtasks by the CPU, when a quantity of the subtasks in the to-be-determined task group is greater than M, first M subtasks that are in the to-be-determined task group and that have smallest acceleration ratios are allocated to the CPU task group; or when the quantity of the subtasks in the to-be-determined task group is less than or equal to M, first N subtasks that are in the GPU task group and that have smallest acceleration ratios are allocated to the to-be-determined task group).
Deng does not explicitly disclose providing, for presentation on a graphical user interface (GUI), a representation of the collected performance data for the plurality of sub-tasks. Dias discloses providing, for presentation on a graphical user interface (GUI) (paragraph [0064]: FIG. 1 illustrates how the main components of the platform to execute workflows interact. Users access the platform by means of a graphical user interface (GUI). They can submit and interact with business workflows, which are orchestrated by a business workflow engine. Activities of the business workflow can run a complete scientific workflow, which in turn runs several scientific applications, encapsulated as micro services, on distributed computing resources. Besides the computing power to run the workflows, data is read and written intensively through a distributed I/O engine), a representation of the collected performance data for the plurality of sub-tasks (paragraph [0027]: workflow hierarchy may be flattened into a single directed acyclic graph (DAG), where the nodes may be applications or human tasks; paragraph [0030]: the current disclosure may describe a software workflow management system that optimizes the execution of workflows on distributed and elastic resources, such as clouds; paragraph [0043]: an analytics engine may be responsible for collecting execution metrics and provenance data from the workflow executions. In certain embodiments, an analytics engine may monitor and gather this data. In some embodiments, examples of specific instances of data include monitoring data from the compute nodes. In many embodiments, monitoring data may include CPU utilization, memory utilization, ... ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Deng by displaying monitoring data including CPU utilization, memory utilization, etc. for the tasks of workflow in DAG via GUI of Dias. The motivation would have been to enable users access the platform by means of a graphical user interface (GUI) (Dias paragraph [0064]).
Regarding claim 11 referring to claim 1, Deng discloses A system comprising: a memory device; and one or more processing devices, communicatively coupled to the memory device, to: ... (Fig. 10).
Regarding claim 17 referring to claim 1, Deng discloses A non-transitory computer-readable medium storing instructions thereon, wherein the instructions, when executed by a processing device, cause the processing device to: ... (Fig. 10).

Regarding claim 2, Deng discloses
wherein a sequence of the plurality of sub-tasks is representable by a directional acyclic graph (DAG) having a plurality of vertices, wherein each of the plurality of sub-tasks corresponds to a respective vertex of the plurality of vertices (paragraph [0005]: Processing a data flow is executing a data flow task, and the data flow task may be divided into multiple subtasks; paragraph [0118]: Preprocess a received data flow task to obtain at least one subtask; paragraph [0120]: Each subtask in the generated at least one subtask may execute a specific operation ... The multiple subtasks may be mutually connected according to a dependency of data in the multiple subtasks, to form an execution plan data structure such as an execution tree or a directed acyclic graph (DAG)).
Deng does not explicitly disclose wherein the representation of the collected performance data comprises a representation of the DAG. Dias discloses wherein the representation of the collected performance data comprises a representation of the DAG (paragraph [0042]: a workflow hierarchy to be optimized may be flattened into a single directed acyclic graph (DAG), where the nodes are either applications or human tasks. In some embodiments, an analytics engine may take into account types of monitored data and features extracted from input data and generated data to create a global model for the user-defined quality metrics. In some embodiments, this may result in a model that maps states of the computation throughout the execution to the obtained performance associated with the quality metrics). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Deng by building a model that maps states of the computation throughout the execution of a workflow hierarchy to be optimized being flattened into a single directed acyclic graph (DAG), where the nodes are either applications or human tasks to the obtained performance associated with the quality metrics of Dias. The motivation would have been to optimize an allocation of resources of the set of resources to each task of the sets of tasks to ensure compliance with a user-defined quality metric based on the deep neural network output (Dias abstract).

Regarding claim 3, Deng does not explicitly disclose wherein configuring execution of the first computational task on the plurality of computational nodes is performed by a workflow orchestration engine (WOE), the method further comprising: obtaining the representation of the DAG using the WOE. Dias discloses wherein configuring execution of the first computational task on the plurality of computational nodes is performed by a workflow orchestration engine (WOE), the method further comprising: obtaining the representation of the DAG using the WOE (paragraph [0042]: a workflow hierarchy to be optimized may be flattened into a single directed acyclic graph (DAG), where the nodes are either applications or human tasks. In some embodiments, an analytics engine may take into account types of monitored data and features extracted from input data and generated data to create a global model for the user-defined quality metrics. In some embodiments, this may result in a model that maps states of the computation throughout the execution to the obtained performance associated with the quality metrics; paragraph [0065]: Refer now to the example embodiment of FIG. 2A and FIG. 2B, which illustrates how each level of orchestration may be mapped to a graph structure. Distributed Business workflow model and engine may be mapped to business workflow 220. Distributed Scientific workflow engine and workflow model 235 may be mapped to scientific workflow 230). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Deng by building a model that maps states of the computation throughout the execution of a workflow hierarchy to be optimized being flattened into a single directed acyclic graph (DAG) where the nodes are either applications or human tasks to the obtained performance associated with the quality metrics using an analytics engine of levels of orchestration system of Dias. The motivation would have been to optimize an allocation of resources of the set of resources to each task of the sets of tasks to ensure compliance with a user-defined quality metric based on the deep neural network output (Dias abstract).

Regarding claims 5, 12, and 18, Deng discloses
wherein the performance data comprises, for at least one node of the plurality of nodes, a sub-task-level performance data (paragraph [0139]: Record execution log information of the subtask into a performance database; paragraph [0140]: It should be understood that after each subtask is executed, execution log information of the subtask needs to be recorded into the performance database) and a module-level performance data (paragraph [0142]: Calculating load of the CPU and the GPU corresponding to the current working node is calculating average duration of executing subtasks by the CPU and the GPU).

Regarding claims 6, 13, and 19, Deng discloses
wherein each of at least one node of the plurality of nodes comprises one or more graphics processing units (GPU), the one or more GPU executing at least a portion of a sub-task assigned to a respective node (paragraph [0142]: Calculating load of the CPU and the GPU corresponding to the current working node is calculating average duration of executing subtasks by the CPU and the GPU).

Regarding claim 10, Deng does not explicitly disclose further comprising: configuring execution of a plurality of computational tasks comprising the first computational task; collecting performance data for each of the plurality of computational tasks; and providing, via the GUI , access to the representation of the collected performance data for each of the plurality of computational tasks. Dias discloses further comprising: configuring execution of a plurality of computational tasks comprising the first computational task; collecting performance data for each of the plurality of computational tasks  (paragraph [0027]: workflow hierarchy may be flattened into a single directed acyclic graph (DAG), where the nodes may be applications or human tasks; paragraph [0030]: the current disclosure may describe a software workflow management system that optimizes the execution of workflows on distributed and elastic resources, such as clouds; paragraph [0043]: an analytics engine may be responsible for collecting execution metrics and provenance data from the workflow executions. In certain embodiments, an analytics engine may monitor and gather this data. In some embodiments, examples of specific instances of data include monitoring data from the compute nodes. In many embodiments, monitoring data may include CPU utilization, memory utilization, ... ); and providing, via the GUI (paragraph [0064]: FIG. 1 illustrates how the main components of the platform to execute workflows interact. Users access the platform by means of a graphical user interface (GUI). They can submit and interact with business workflows, which are orchestrated by a business workflow engine. Activities of the business workflow can run a complete scientific workflow, which in turn runs several scientific applications, encapsulated as micro services, on distributed computing resources. Besides the computing power to run the workflows, data is read and written intensively through a distributed I/O engine), access to the representation of the collected performance data for each of the plurality of computational tasks (paragraph [0027]: workflow hierarchy may be flattened into a single directed acyclic graph (DAG), where the nodes may be applications or human tasks; paragraph [0030]: the current disclosure may describe a software workflow management system that optimizes the execution of workflows on distributed and elastic resources, such as clouds; paragraph [0043]: an analytics engine may be responsible for collecting execution metrics and provenance data from the workflow executions. In certain embodiments, an analytics engine may monitor and gather this data. In some embodiments, examples of specific instances of data include monitoring data from the compute nodes. In many embodiments, monitoring data may include CPU utilization, memory utilization, ... ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Deng by displaying monitoring data including CPU utilization, memory utilization, etc. for the tasks of workflow in DAG via GUI of Dias. The motivation would have been to enable users access the platform by means of a graphical user interface (GUI) (Dias paragraph [0064]).

Claims 4, 7-9, 14-16, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (US 2017/0255496, hereinafter Deng) in view of Dias et al. (US 2020/0057675, hereinafter Dias) as applied to claims 3, 1, 11, and 17, and further in view of Cai et al. (US 2021/0152659, hereinafter Cai).

Regarding claim 4, Deng discloses
wherein obtaining the representation of the DAG (paragraph [0005]: Processing a data flow is executing a data flow task, and the data flow task may be divided into multiple subtasks; paragraph [0118]: Preprocess a received data flow task to obtain at least one subtask; paragraph [0120]: Each subtask in the generated at least one subtask may execute a specific operation ... The multiple subtasks may be mutually connected according to a dependency of data in the multiple subtasks, to form an execution plan data structure such as an execution tree or a directed acyclic graph (DAG)).
Deng in view of Dias does not explicitly disclose wherein obtaining the representation ... comprises using an application programming interface (API) between the WOE and an application component that collects the performance data. Cai discloses wherein obtaining the representation ... comprises using an application programming interface (API) (paragraph [0028]: Each microservice can be specified using an application programming interface (API) that can include information about the microservice including: a type, a function, interface(s), communication protocol(s), estimated resource requirements, preferred resources, quality-of-service constraints, scheduling policies, and other attributes. For example, the API can specify estimated resource requirements including CPU cores, cryptographic engines, and/or networking bandwidth. The API can specify preferred resources including whether the service can be accelerated with a hardware accelerator (and which hardware accelerator). The API can specify scheduling policies for the service including an affinity or anti-affinity for differently configured computing nodes; paragraph [0055]: APIs of the services can include one or more attributes that can be matched to computing resources having matching attribute(s). Scheduling policies can determine whether a given attribute is required to be matched or preferred to be matched) between the WOE (paragraph [0029]: The service scheduler 120 can determine a type, an amount, and an operational state of the different computing resources of the computing nodes 130. For example, the operational state can include an availability of the resources (e.g., whether a specific resource is configured or present on a computing node and how much/many of the resource(s) is/are available) and a utilization of the resources (e.g., whether a specific resource is idle or is being used at full or partial capacity) and an application component that collects the performance data (paragraph [0037]: The service runtime 220 can enforce the budgeted amount of processor and memory resources so that the collection of microservices executing within the service runtime 220 do not exceed the amount of computing resources of the computing node 210. The service scheduler 120 can track the amount of computing resources available on the computing node 210 and only schedule microservices to the computing node 210 that can execute within the total amount of computing resources of the computing node 210. During initialization of the computing node 210, the service runtime 220 can report the resources available on the computing node 210 to the service scheduler 120). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Deng by using service scheduler in management computer to track the resources of the computing nodes running distributed actions in microservices based on dynamic real-time operational data from service runtime using an API of Cai. The motivation would have been to execute the workloads efficiently and using the computing resources efficiently (Cai paragraph [0018]).

Regarding claims 7, 14, and 20, Deng in view of Dias does not explicitly disclose wherein the GUI is hosted using a first computing device that is different from a second computing device being used to host a component collecting the performance data, and wherein providing the representation of the collected performance data comprises using an API facilitating real-time rendering of the performance data. Cai discloses wherein the GUI is hosted using a first computing device that is different (Fig. 1, 2, paragraph [0028]: The application manager 112 can provide an interface for a user of the management computer 110 to launch, control, remove, and receive results from applications. Each of the applications can be specified using a graphical user interface (GUI)) from a second computing device being used to host a component collecting the performance data, and wherein providing the representation of the collected performance data (paragraph [0037]: The service runtime 220 can enforce the budgeted amount of processor and memory resources so that the collection of microservices executing within the service runtime 220 do not exceed the amount of computing resources of the computing node 210. The service scheduler 120 can track the amount of computing resources available on the computing node 210 and only schedule microservices to the computing node 210 that can execute within the total amount of computing resources of the computing node 210. During initialization of the computing node 210, the service runtime 220 can report the resources available on the computing node 210 to the service scheduler 12; paragraph [0038]: The service runtime 220 can send the analysis data to the service controller 124 of the service scheduler 120. The service controller 124 use the analysis to determine whether a hardware accelerator can be used to assist with the execution of any of the services executing on the computing node 210; paragraph [0052]: one or more actions of each of the server computers 520A-N may be distributed across one or more distinct network computing devices that together comprise one or more of the server computers 520A-N.) comprises using an API (paragraph [0055]: APIs of the services can include one or more attributes that can be matched to computing resources having matching attribute(s). Scheduling policies can determine whether a given attribute is required to be matched or preferred to be matched) facilitating real-time rendering of the performance data (paragraph [0031]: The hardware accelerator can be added independently of decisions made by the general-purpose scheduler 122. In this manner, the computing nodes 130 can be adjusted based on dynamic real-time operational data that may be independent of an initial scheduling decision for the microservice). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Deng by using GUI in management computer to track the resources of the computing nodes running distributed actions based on dynamic real-time operational data using an API of Cai. The motivation would have been to execute the workloads efficiently and using the computing resources efficiently (Cai paragraph [0018]).

Regarding claims 8, 15, and 21, Deng in view of Dias does not explicitly disclose wherein the GUI is presented using at least one of a web browser or a mobile application. Cai discloses wherein the GUI is presented using at least one of a web browser or a mobile application (Fig. 1, 2, paragraph [0028]: The application manager 112 can provide an interface for a user of the management computer 110 to launch, control, remove, and receive results from applications. Each of the applications can be specified using a graphical user interface (GUI); paragraph [0077]: the computer-executable instructions can be part of a dedicated software application or a software application that is accessed or downloaded via a web browser or other software application (such as a remote computing application). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Deng by using GUI via a web browser in management computer to track the resources of the computing nodes running distributed actions based on dynamic real-time operational data using an API of Cai. The motivation would have been to execute the workloads efficiently and using the computing resources efficiently (Cai paragraph [0018]).

Regarding claims 9, 16, and 22, Deng in view of Dias does not explicitly disclose wherein the first computing device is remote to the second computing device, and wherein, prior to providing the representation of the collected performance data, the second computing device provides the API to the first computing device. Cai disclose wherein the first computing device is remote to the second computing device, and wherein, prior to providing the representation of the collected performance data (paragraph [0031]: The hardware accelerator can be added independently of decisions made by the general-purpose scheduler 122. In this manner, the computing nodes 130 can be adjusted based on dynamic real-time operational data that may be independent of an initial scheduling decision for the microservice; paragraph [0038]: The service runtime 220 can send the analysis data to the service controller 124 of the service scheduler 120. The service controller 124 use the analysis to determine whether a hardware accelerator can be used to assist with the execution of any of the services executing on the computing node 210;), the second computing device provides the API to the first computing device (paragraph [0028]: Each microservice can be specified using an application programming interface (API) that can include information about the microservice including: a type, a function, interface(s), communication protocol(s), estimated resource requirements, preferred resources, quality-of-service constraints, scheduling policies, and other attributes. For example, the API can specify estimated resource requirements including CPU cores, cryptographic engines, and/or networking bandwidth. The API can specify preferred resources including whether the service can be accelerated with a hardware accelerator (and which hardware accelerator). The API can specify scheduling policies for the service including an affinity or anti-affinity for differently configured computing nodes; paragraph [0055]: APIs of the services can include one or more attributes that can be matched to computing resources having matching attribute(s). Scheduling policies can determine whether a given attribute is required to be matched or preferred to be matched). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Deng by implementing API in the computing nodes in order to send real-time operational data to the manager computer of Cai. The motivation would have been to execute the workloads efficiently and using the computing resources efficiently (Cai paragraph [0018]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        9/22/2022